DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive.
Applicant argues that, regarding claim 13, prior art document Maraini cannot anticipate because nothing explicitly or inherently discloses a method for compensating for shifts of a lading.
Regarding the above, the examiner respectfully submits that, as disclosed in Maraini ¶ 22, the disclosure that “However, there are instances where weight readings may be needed when the car is out-of-level or in motion” and furthermore “Alternatively, correction algorithms could be used to adjust the weight readings based on the degree of out-of-level or motion. Both examples provide a robust weighing solution that is relatively insensitive to conditions” is considered to meet the claimed limitation in claim 13 regarding compensating for shifts of a lading because the disclosed correction algorithms are considered to carry out the function of such a compensation.


Regarding the above, the examiner respectfully submits that because the railway car body weight is measured after calibrations are made such as disclosed in Maraini ¶ 21, when considered with the disclosure in ¶ 28 which discloses that the weight readings may be needed every minute while the railway car is being loaded and hence a communications manager 15 is utilized to adjust sampling rates and autonomous methods can be used in different environments, the weight of the lading is known from the difference between the determined railway car body weight and the final determined measurement when the sampling by the weight indicator ends. Furthermore, the examiner notes that the claimed requirements of claim 13 require only that shifts of the lading within the vessel during motion of the railroad vehicle be compensated for in response to signals generated by the strain gauges but does not specifically require making a measurement of a weight of the lading within the vessel at the same time as such a compensation, but Maraini is still considered to teach this at least in view of the compensation of measurements made as outlined in ¶ 22.

Applicant further argues that Maraini does not disclose a step or capability to perform sensing during motion of the vehicle. Applicant notes that Maraini discloses measuring dynamic forces but does not mention sensing lateral and longitudinal strain during motion of the vehicle and further argues that in ¶ 22 of Maraini, static measurements are used and there is nothing relating to the measurement of the lading while the vehicle is in motion.


Applicant further argues that the calibration document cited in Maraini notes that measurements therein are not applicable for dynamic or high-speed force calibration nor for dynamic or high-speed force measurements.
Regarding the above, the examiner respectfully submits that although a document cited by Maraini may disclose that such measurements are not applicable in certain situations, Maraini itself discloses in ¶ 22 the use of correction algorithms when out-of-level or motion occurs and that the weight readings may be adjusted in this event and therefore Maraini is still considered to teach the feature of compensating for shifts of the lading within the vessel during motion of a railroad vehicle in response to the signals generated by the strain gauges, such as occurs in the event of the out-of-level or motion as noted above.

Applicant further argues that Maraini discloses a system generally assumed to be under static or quasi-static conditions and argues that Maraini lacks any disclosure explicitly or 
Regarding the above, the examiner respectfully submits that, while agreeing with the assertion that Maraini ¶ 22 begins by noting that “the methods described are used under static or quasi-static conditions”, the further disclosure later in the same paragraph indicates that “However, there are instances where weight readings may be needed when the car is out-of-level or in motion”. Accordingly, because this disclosure is followed by the previously noted “correction algorithms could be used to adjust the weight readings based on the degree of out-of-level or motion”, Maraini is still considered to teach the features of Applicant’s claimed invention as outlined in claim 13.

Applicant further argues that if claim 13 is allowable, all claims dependent thereon, i.e. claims 14-20, should also be allowable and the rejections thereto withdrawn.
Regarding the above, the examiner respectfully submits that because the 35 U.S.C. 102 rejection of claim 13 has been upheld as proper, each of claims 14-20 have been examined of their own merits and each is rejected under 35 U.S.C. 102 for the reasons indicated below in further detail.

Terminal Disclaimer
Applicant’s terminal disclaimer filed 15 December 2021 was accepted on 18 December 2021 and accordingly the rejections to each of claims 1-12 on the ground of nonstatutory double patenting are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maraini US PG-PUB 2015/0219487 A1 (hereafter Maraini), prior art of record as indicated in the IDS filed 25 June 2021.
As to claim 13: Maraini teaches a method of compensating for shifts of a lading (¶ 14 and 22), comprising:
measuring a weight (¶ 20 regarding the weight measurement that is taken and sent to the digital weight indicator 17) of a lading within a vessel supported by a bolster (1) and configured to store the lading (¶ 28 notes that the railway car which has its weight measured in the above noted manner is loaded and said loading is considered to be a vehicle lading that is stored therein),

calculating, via a controller, a weight of the lading within the vessel (¶ 21 - when high certainty is not required and in field calibration is carried out - gross rail load may be measured as disclosed therein and gross rail load is a measurement of the weight of the lading and the weight of the car carrying said lading - this calculation is done by the communications manager 15 that is considered to be a controller because it uses the sensor signal to determine such a weight as also noted in ¶ 20); and
compensating for shifts of the lading within the vessel during motion of a railroad vehicle in response to the signals generated by the strain gauges (¶ 22 - correction algorithms can be used to adjust weight readings based on the degree of out of level or motion due to inertial effects of a rail car as disclosed and these methods are considered to be compensating for shifts in the lading within the vessel during motion of the railroad vehicle in response to the signals generated by the strain gauges sent as previously disclosed in ¶ 20 and 21).

As to claim 14: Maraini discloses the method of claim 13, wherein the controller (15; ¶ 20) is configured to compensate for shifts of the lading within the vessel (¶ 22 - the correction algorithms that are used to adjust the weight readings based on the degree of out-of-level or motion are considered to be configured to compensate for shifts of the lading within the vessel because they correct for motion or inertial effects that cause such shifts of the lading).

As to claim 15: Maraini discloses the method of claim 13, wherein, in calculating the weight of the lading, the controller (15; ¶ 20) is further configured to compensate for changes in a level of the lading during motion of the vehicle in response to the signals generated by the strain gauges (each of the strain gauges 7 send signals related to the strain experienced at the bolsters 1 as depicted in, e.g. fig. 7, and these signals are corrected by algorithms such as further noted in ¶ 22).

As to claim 16: Maraini discloses the method of claim 13, wherein the strain gauges are mounted to the bolster with one of bonding or welding (¶ 15 notes that the transducers 8 of the strain gauges 7 are mounted to the bolster 1 via shielded metal arc welding).

As to claim 17: Maraini discloses the method of claim 13, wherein the strain gauges (7; ¶ 14) are not mounted to a load cell (¶ 14 and figs. 2 and 4 - the strain gauges are mounted to the bolster itself as disclosed).

As to claim 18: Maraini discloses the method of claim 13, wherein the railroad vehicle comprises a second truck opposite the truck, and the second truck comprises a second bolster that also has strain gauges (¶ 20 notes that a railroad vehicle utilizing the depicted setup of fig. 7 will have multiple trucks and each is equipped with strain gauges 7 as disclosed).

claim 19: Maraini discloses the method of claim 13, wherein the strain gauges (7) are located only on lower surfaces of the bolster (figs. 1 and 2 - fig. 2 depicts the bolster 1 upside down as seen in comparison to fig. 1 and the strain gauges 7 are located only on lower surfaces of the bolster as depicted).

As to claim 20: Maraini discloses the method of claim 13, wherein the strain gauges (7) are not located on or above upper surfaces of the bolster (figs. 1 and 2 - fig. 2 depicts the bolster 1 upside down as seen in comparison to fig. 1 and the strain gauges 7 are not located on or above upper surfaces of the bolster because they are mounted to the lowest portions of the bolsters as depicted in particular in fig. 2).

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a railroad vehicle comprising strain gauges operably coupled to the bolster and configured to sense at least one of lateral and longitudinal strain experienced by the bolster during motion of the vehicle and a controller configured to calculate a weight of the lading within the vessel, wherein the controller compensates for shifts of the lading within the vessel during motion of the vehicle in response to the signals generated by the strain gauges, when considered in combination with the other limitations as recited in claim 1.
claims 2-12: Each of said claims depends ultimately from claim 1 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856    

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856